report, Dr. Monroe responded to the questions contained in the appeals
                  officer's order and opined that he could not find, within a degree of
                  reasonable medical probability, that Nortier's right ankle injury was
                  causally related to her industrial injury. Because Nortier failed to bring
                  her MRI of her left knee to the initial visit, Dr. Monroe also issued an
                  addendum finding that her left knee injury was more consistent with
                  arthritis rather than a work related injury.
                                 The appeals officer ultimately denied Nortier's request to
                  expand her worker's compensation claim to include her right ankle. The
                  appeals officer relied on Dr. Monroe's two reports and addendum, finding
                  the reports to be credible in showing Nortier had an extensive preexisting
                  condition that was not aggravated by her industrial injury. Nortier filed a
                  petition for judicial review that was denied by the district court. This
                  appeal followed.
                                 "Like the district court, we review an appeals officer's decision
                  in a workers' compensation matter for• clear error or an abuse of
                  discretion."    Vredenburg v. Sedgtvick CMS,      124 Nev. 553, 557, 188 P.3d
1084, 1087 (2008); see NRS 233B.135(3). While the appeals officer's legal
                  determinations are reviewed de novo, "the appeals officer's fact-based legal
                  conclusions are entitled to deference and will not be disturbed if they are
                  supported by substantial evidence." Dickinson v. Am. Med. Response,          124
Nev. 460, 465-66, 186 P.3d 878, 882 (2008). Although the appeals officer
                  misstated the findings in Dr. Monroe's addendum, 1 substantial evidence



                        1 The appeals officer found that Dr. Monroe reviewed scans of
                  Nortier's right ankle and that based off those scans, he determined that
                  her right ankle condition was not related to the industrial injury.
                  However, Dr. Monroe only reviewed an MRI scan of Nortier's left knee and
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (e
                  nonetheless supports the appeals officer's decision and order. Nortier's
                  medical records indicate three previous surgeries and medical attention to
                  her right Achilles tendon dating back to 2003. Moreover, Nortier's medical
                  records show a pattern of sudden onset Achilles tendon pain without any
                  instance of trauma or injury. Finally, Dr. Monroe documented in his
                  report that a previous surgeon noted in Nortier's medical record that the
                  previous debridement surgeries made the right ankle prone to weakness
                  and rerupture. 2 We therefore affirm the district court's order denying
                  judicial review.
                              It is so ORDERED.



                                                                teeA               J.
                                                    Hardesty


                                                                 ima               J.
                                                    Douglas




                  ...continued
                  determined that the injury to her left knee was not related to the
                  industrial injury.

                        2 Nortier  also argues that the reports of Dr. Monroe are
                  contradictory, such that they cannot constitute substantial evidence. We
                  conclude that this argument lacks merit.


SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1947A 4104.
                  cc:   Hon. Timothy C. Williams, District Judge
                        Persi J. Mishel, Settlement Judge
                        Greenman Goldberg Baby & Martinez
                        Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    ea